 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Angela De La Fuente,                           No. CV-19-05472-PHX-DWL
10                Plaintiff,                        ORDER
11   v.
12   ASARCO LLC,
13                Defendant.
14
15         Plaintiff has filed an amended complaint (Doc. 18) and a notice of filing amended
16   complaint (Doc. 17).      In the notice, Plaintiff states that she is filing an amended

17   complaint pursuant to LRCiv 15.1(b) and Rule 15(a)(1) of the Federal Rules of Civil
18   Procedure. (Doc. 17 at 1.) However, Rule 15(a)(1) permits amendment once as a matter

19   of course within 21 days after serving a pleading, or within 21 days after service of a

20   responsive pleading or a Rule 12(b), (e), or (f) motion. Defendant filed an answer on
21   December 2, 2019 (Doc. 8), and therefore the deadline for Plaintiff to amend as a matter
22   of course was December 23, 2019. For this reason, the Court could strike the amended

23   complaint and order Plaintiff to either (1) obtain Defendant’s written consent and refile

24   pursuant to LRCiv 15.1(b) or (2) file a motion to amend pursuant to LRCiv 15.1(a).

25         However, considering that the amendment merely corrects a typo (the inversion of

26   two numerals in a statute) in several places throughout the complaint—and considering
27   that the Court’s January 31, 2020 deadline for amending pleadings has not yet lapsed, and
28   that therefore leave to amend should be freely given—the Court will, for efficiency’s
 1   sake, allow the amended complaint to remain as filed. If Defendant has any objection, it
 2   shall file the objection by February 6, 2020, else any objection shall be waived and leave
 3   to amend shall be granted.
 4         Accordingly,
 5         IT IS ORDERED that if Defendant objects to the amended complaint, it must file
 6   an objection by February 6, 2020. If Defendant does not timely object, leave to amend
 7   shall be granted without issuance of a separate order, and the amended complaint (Doc.
 8   18) shall be considered operative.
 9         Dated this 30th day of January, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
